Citation Nr: 0728082	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Service connection for right shoulder (also claimed as upper 
back).


REPRESENTATION

Appellant represented by:	Massachusetts Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 2000 to June 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Winston-
Salem, North Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for an 
injury to the veteran's right shoulder (also claimed as an 
upper back condition).  During the course of the appeal, the 
claim was transferred to the Providence, Rhode Island RO.  

A Travel Board Hearing was held at the Providence, Rhode 
Island RO in May 2007 before the undersigned Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his right shoulder and 
back were injured while he was doing pull-ups.  The only 
injury matching this description that the Board could locate 
in the veteran's Service Medical Records (SMRs) was an injury 
sustained to the veteran's left shoulder in November 2001.  

Private medical records also indicate that, while on active 
duty, the veteran was involved in a motor vehicle accident on 
Interstate 95 in Connecticut in December 2003.  The veteran 
went to Falmouth Hospital in Falmouth, Massachusetts for 
treatment for this injury.  The veteran did not provide (but 
the RO also did not request) the veteran's medical records 
from Falmouth Hospital.  Private medical records dated in 
December 2003 note that the veteran had pain on right 
rotation between the scapula and a burning sensation between 
the shoulders.  

Review of the evidentiary record shows that the veteran has 
been afforded a VA exam regarding this condition in May 2004.  
The physician found that the veteran had no clear pathology 
in his right shoulder to render a diagnosis.

After the May 2004 exam, the veteran submitted medical 
evidence via a private physician's letters dated in October 
2004 and May 2007.  These letters note that "[m]otion 
palpations of the area exhibited a decrease (sic) mobility at 
the C6, T4, T6, T10, and L5 vertebral levels consistent with 
subluxations."  

It appears to the Board, therefore, that the veteran's 
condition may have changed after the May 2004 VA exam.  It is 
also necessary for the VA examiner to consider the car 
accident that the veteran was involved in and whether that 
caused his injuries.  

It will therefore be necessary for the RO to obtain hospital 
treatment records, as well as any other medical records 
relating to this car accident.  The veteran, therefore, may 
need to execute waivers so that the RO may obtain these 
records.  The Board, in passing, notes the case of Wood v. 
Derwinski, 1 Vet. App. 190 (1989), which explains that the 
VA's duty to assist is not a one way street.  The veteran 
must provide VA with sufficient information to decide his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  As the veteran has not provided the 
hospital medical records, and the RO has 
not requested them, the RO is directed to 
provide the veteran with the appropriate 
waiver forms to obtain records relating to 
the automobile accident incurred by the 
veteran in December 2003 from Falmouth 
Hospital, as well as any other medical 
treatment the veteran received as a result 
of this accident.

3.  Obtain any additional private medical 
records regarding any treatment for the 
claimed disabilities that the veteran has 
had since May 2007.  

4.  Afford the veteran an examination by a 
VA physician to determine the nature and 
likely etiology of the veteran's shoulder 
and back problems.  The claims folder, 
including the most recent medical records, 
must be provided to the examiner for 
review in conjunction with the 
examinations.  All studies or tests deemed 
necessary by the examiner should be 
performed.  As to any disability found on 
examination, the examiner should be asked 
to indicate whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability or more) that such disability 
is related to service, to include both the 
injury suffered while doing pull-ups as 
well as the automobile accident.  Any and 
all opinions expressed must be accompanied 
by a complete rationale.

5.  Thereafter, the issue on appeal should 
be readjudicated, to include consideration 
of 38 C.F.R. § 3.301.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC) and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



